Order entered July 20, 2018




                                                In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                         No. 05-18-00725-CV

                       IN THE INTEREST OF A.G. AND A.G., CHILDREN

                          On Appeal from the County Court at Law No. 1
                                    Kaufman County, Texas
                                Trial Court Cause No. 97715CC

                                               ORDER
           We REINSTATE this appeal.

           On July 2, 2018, we abated the appeal to allow the trial court an opportunity to conduct a

hearing to determine and file written findings as to whether the parties agreed on the contents of

a transcription of an audio recording of a hearing held in the trial court May 24, 2018. The

transcription was by court reporter Becky Wheeler.

           The trial court held the requested hearing July 16, 2018, and a supplemental clerk’s

record filed July 19, 2018 reflects the trial court found the parties agree the transcription is

“correct.” We ADOPT that finding and ORDER Ms. Wheeler to file the record of the May 24th

hearing no later than July 27, 2018. We further ORDER appellant’s brief be filed no later than

August 16, 2018.

           We DIRECT the Clerk of the Court send a copy of this order to Ms. Wheeler and the

parties.

                                                         /s/   DAVID EVANS
                                                               JUSTICE